Citation Nr: 1200145	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-39 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for patellofemoral syndrome, chondromalacia of the left knee.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger




INTRODUCTION

The Veteran served on active duty from July 1989 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In November 2008, the Veteran requested a hearing before the Board.  However, he withdrew this request in June 2009.  As such, the Board may proceed.  See 38 C.F.R. § 20.702(d).  

During the pendency of this appeal, the Veteran appealed the RO's initial denial of his claim of service connection for scars to the bilateral hands.  However, in July 2010, these service connection claims were granted.  Since this equates to a full grant of the benefits sought, the issues are no longer before the Board.  

The issues of service connection for bilateral knee disorders are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action is required.  


REMAND

Reason for Remand:  To schedule the Veteran with a VA examination to assess the nature and etiology of his knee disorders.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's service treatment records indicate that he complained of bilateral knee pain in January 1991, right knee pain in September 1993, and left knee pain in November 1993.  On his March 1995 separation examination, the Veteran checked a box indicating that he had or had had "arthritis, rheumatism, or bursitis."  See March 1995 Report of Medical History.  About this, the examiner noted that the Veteran reported that he had been told by a corpsman that he had arthritis in the knees.  The examiner noted that this was not considered disqualifying ("NCD") for separation from service, and on the Report of Medical Examination, clinical evaluation of the lower extremities was normal.

The Veteran submitted private treatment records from a Dr. J.W.J., who started treating the Veteran for his bilateral knee pain in April 2005.  In April 2005, Dr. J. diagnosed patellofemoral syndrome of the left knee with significant chondromalacia.  In October 2008, Dr. J. rendered a diagnosis of internal derangement of the right knee secondary to a lateral meniscal tear.  The Veteran has not sought medical treatment at any VA medical center and has not been afforded a VA examination to assess the nature and etiology of his knee disorders.  

The Veteran has also maintained that he suffered from knee problems, to include swelling, popping, soreness, cracking, and give way during service and these same symptoms have continued since service discharge.  See June 2009 Formal RO hearing transcript.  The United States Court of Appeals for Veterans Claims Court has held that a veteran, as a layperson, is competent to report symptoms that he experiences.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  The evidence establishes specific diagnoses for his bilateral knees as well as a possible relationship between his current disability and service.  Moreover, the Board finds that the record does not provide adequate medical evidence to decide the claim and that a VA examination should be conducted on remand.  38 C.F.R. § 3.159(c) (4) (2010); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, where there is unrebutted evidence in the record that is favorable to the claim, VA must provide reasons for pursuing further development of the evidence); see McLendon, 20 Vet. App. 79.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to diagnose any knee disabilities and then determine the nature, extent, and etiology of such.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was undertaken.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

The examiner should review the Veteran's complaints of knee pain during service, specifically in January 1991, September 1993, and November 1993; the April 1995 Report of Medical History taken at the Veteran's separation examination; and the April 2005 private treatment note diagnosing the Veteran with patellofemoral syndrome of the left knee with significant chondromalacia and the October 2008 private treatment note diagnosing the Veteran with internal derangement of the right knee secondary to lateral meniscal tear.    

The Veteran has asserted descriptions of his continued symptoms of his knee disability to include pain, swelling, and popping which he has continued to suffer from since his active duty.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, to include his symptoms.  
The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current knee disabilities are causally or etiologically related to his military service.  The examiner is also asked to discuss medically known or theoretical causes of such disabilities, as distinguished from how it could develop from other causes, in determining the likelihood that any current knee disorder was caused by his in-service injury as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2. Then, after ensuring the VA examination report is complete, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.





[Continued on next page]
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


